Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/A of China Yida Holding Co. of our report dated March 23, 2010 on our audits of the financial statements of China Yida Holding Co. as of December 31, 2009 and 2008 and the results of its operations and cash flows for the two year periods ended December 31, 2009, and the reference to us under the caption “Experts”. /s/ Kabani & Company, Inc. Certiifed Public Accountants Kabani & Company, Inc. Los Angeles, California May 13, 2010
